Title: To Thomas Jefferson from Joseph Jones, 29 December 1783
From: Jones, Joseph
To: Jefferson, Thomas


        
          Dr. Sr
          Fredericksburg 29th. Decr. 1783
        
        I have the satisfaction to inform you the Senate contrary to my expectation passed the act authorising the Delegates in Congress to convey the claim of Virginia to the territory northwestward of the ohio to the united States without amendment and it will be transmitted you without the instruction heretofore intimated. The mode adopted for transfering our right was in pursuance and in conformity to the precedent established by N. York on her cession. Perhaps an act vesting the claim of this State in the united states might have been more proper and less troublesome but as there was a precedent it was thought better to [pursue] that than adopt a contrary method. Some of the learned Judges not of the Chancery doubted the efficacy of such Deed of conveyance as the Congress not being a corporate Body could not take a title by conveyance. I am so little used to law proceedings of late and so incompetent a judge of difficult cases without recuring to books, that the objection had not struck me and I do not now feel, so strongly as they appeared to do, the force of the objection; conceiving as I do the cession to be a conventional act between sovereign and independent States and not to be scanned by the rules of municipal law. I mention this circumstance that if you think there is weight in it the necessary precaution may be observed. I think I before informed you we had granted the impost duties with some conditions similar to those of Massachusetts. Another perhaps would have been proper and had it occurred in time would probably have been inserted in the act for determining questions of seizures for small value in the County Courts rather then compelling persons in all cases to defend themselves in the Court of Admiralty in Williamsburg. Should this in practice be found oppressive as it reaches not the substance I presume it may be redressed. The compleating the cession and granting the impost may not improperly be called sacrifices by this State to the common good of the union and will it is to be hoped lessen, if not wholely suspend those illiberal censures heretofore cast upon us. Add to these the unanimity and spirit [with] which the legislature passed an Act to empower Congress to concert measures to counteract the designs of Great Britain on our commerce—all of them calculated to produce harmony and strengthen the hands of the federal Government. The impost I assure you was with some a bitter pill, but finding it must be swallowed, they ceased at length to make opposition. Altho’ we could not doubt the signing of the  definitive treaty in terms almost the same as the provisional articles, yet as the same was not ratified and regularly communicated, it w[as] thought proper to continue the lien law as it is called for four months and from thence to the end of the next session of assembly. It was strongly contended this would be deemed an infraction of the Treaty, but a great majority appeared in favor of continuing the law, from an opinion we were under no obligation to put into a train of execution what was not properly before us. Pray inform me at your leisure whether any thing and what has been done respecting the Negros carryed away from New York by the British? What about the British debts or the interest of them as I think some instructions were given our Commissioners on the subject particularly the interest. Have any steps been taken or proposed to be taken to obtain information of the amount of the claim of the British Creditors on these States or will it be left to the respective States to pursue their own measures. If it be true that three millions of pounds sterl. the lowest calculation I have heard of, be due from the Citizens of America to the subjects of Great Britain, and probably a much larger sum; is it within their ability encumbered as they are with other demands, equally just and pressing, to make prompt payment. If not, should not some negociation be opened under the authority of Congress, or the respective States to gain knowledge of the amount of the debt, and at what periods by installment the Creditors are content to receive payment. This will be an embarrassing business the next Session of Assembly and is rendered the more so as it involves the payments under the law made into the Treasury during the continuance of the act and draws into consequence all transactions under the tender laws. Were you in the Assembly when the confiscation act passed (I am told you were the draftsman) by which it appears to me the property meant to be confiscated was by the law vested in the Commonwealth and altho not yet sold may still be so without infringing the Treaty as I conceive the proceeding to compleat or take inquisitions for the purpose of designating the property cannot be deemed such in any future confiscations, and I learn there is much property at this time in the predicament I mention. In short I foresee we shall have great and perplexing questions agitated the next Session of Assembly, such as call for moderation and wisdom to discuss and settle, and the prospect of the Bodys possessing abilities equal to the Trust not so promising as [I could] wish. Madisons aid I think we may depend on [and] perhaps old Mr. G. Mason’s as the Business of the land Office requires [revision] and his apprehensions on that subject,  [if nothing else, may draw] him from his retirement. Upon these or any other subjects that may fall under our [consideration] I shall thank you for your sentiments so far as you think it either proper or prudent to convey them. Very respectfully I am Dr Sr yr aff hum Servt,
        
          Jos: Jones
        
      